Citation Nr: 0700661	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable evaluation for PTSD 
for the period January 4, 2001 to June 21, 2001.  

2.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period June 22, 2001 to September 9, 2001.  

3.  Entitlement to a rating in excess of 30 percent for PTSD 
for the period November 1, 2001 to March 19, 2002. 

4.  Entitlement to a rating in excess of 30 percent from June 
1, 2002. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1964 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  


FINDINGS OF FACT

1.  From January 4, 2001 to June 21, 2001, the veteran's PTSD 
was not manifested by occupational and social impairment due 
to mild or transient symptoms which decreased work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.

2.  From June 22, 2001 to September 9, 2001, the veteran's 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity.  

3.  From November 1, 2001 to March 19, 2002, the veteran's 
PTSD was not manifested by occupational and social impairment 
with reduced reliability and productivity.  

4.  From June 1, 2002 to present, the veteran's PTSD has 
resulted in moderate difficulty in social and occupational 
functioning.  It is not manifested by deficiencies in most 
areas, or such symptoms as obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
PTSD from January 4, 2001 to June 21, 2001 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2006).   

2.  The criteria for a rating in excess of 30 percent for 
PTSD for the period June 22, 2001 to September 9, 2001 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, DC 9411 
(2006).   

3.  The criteria for a rating in excess of 30 percent for 
PTSD for the period November 1, 2001 to March 19, 2002 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, DC 9411 
(2006).   

4.  The criteria for a 50 percent rating, but no more, for 
PTSD have been met from June 1, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, DC 9411 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a July 2003 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA treatment records and VA examination reports.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).


Analysis

The veteran is service-connected for PTSD.  An April 2003 
rating decision granted PTSD with a non-compensable rating 
effective January 4, 2001; a 100 percent rating from 
September 10, 2001 to October 31, 2001 in association with a 
hospitalization; a 30 percent rating from November 1, 2001; a 
100 percent rating from March 20, 2002 to May 31, 2002 in 
association with a hospitalization; and a 30 percent rating 
from June 1, 2002.  A January 2004 rating decision modified 
the veteran's PTSD rating to extend the 100 percent rating 
from March 20, 2002 to June 21, 2002.   

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 10 percent disability 
rating is assigned for a psychiatric disorder (including 
PTSD) when there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.   

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
[citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32].  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

1.  An initial compensable evaluation for PTSD from January 
4, 2001 to June 21, 2001.

Since the initial grant of service connection, the veteran's 
PTSD has been assigned a non-compensable rating from January 
4, 2001 to June 21, 2001.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" 
in this case.

There is no evidence during this time that the veteran 
experienced occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress; or symptoms controlled by continuous 
medication.  Therefore, there is no basis upon which to grant 
a compensable evaluation for PTSD from January 4, 2001 to 
June 21, 2001.

2.  A rating in excess of 30 percent for PTSD from June 22, 
2001 to September 9, 2001.

The veteran has been assigned a 30 percent rating for PTSD 
from June 22, 2001 to September 9, 2001.  

A July 13, 2001 VA clinical record noted that the veteran 
experienced symptoms related to traumatic service incidents.  
The veteran had daily intrusive thoughts and nightmares 3-4 
times a month.  The veteran denied suicidal/homicidal 
ideation.  An August 30, 2001 VA record noted that the 
veteran admitted resurfacing of memories and intrusive 
thoughts as a result of group therapy.  

There is, however, no indication that that the veteran had 
occupational and social impairment with reduced reliability 
and productivity sufficient to warrant a 50 percent rating 
for the period June 22, 2001 to September 9, 2001.

3.  A rating in excess of 30 percent for PTSD from November 
1, 2001 to March 19, 2002.

There is no evidence showing that the veteran had 
occupational and social impairment with reduced reliability 
and productivity sufficient to warrant a 50 percent rating 
during the period November 1, 2001 to March 19, 2002.  
  
4.  A rating in excess of 30 percent from June 1, 2002 to 
present.

A September 25, 2002 VA PTSD examination report noted the 
veteran was adequately dressed and properly groomed.  The 
examiner noted that he was attentive, cooperative, and 
exhibited no unusual behavior or psychomotor activity.  The 
veteran's speech was normal in rate and volume and his affect 
was dysphoric.  The veteran described his mood as depressed.  
Additionally, he had difficulty sleeping, exhibiting both 
initial and middle insomnia, in addition to nightmares and 
flashbacks.  While the examiner noted that the veteran 
suffered from recurring intrusive recollections and recurrent 
distressing dreams, he noted that there was no evidence of a 
thought disorder.  The examiner further observed that the 
veteran demonstrated persistent avoidance behavior and 
increased symptoms of arousal, such as difficulty falling and 
staying asleep, irritability and outbursts of anger, poor 
concentration, hypervigilant behavior, and an exaggerated 
startle response.  Testing demonstrated that memory was 
adequate; the veteran was able to identify the day of the 
week, date, his mailing address including his zip code, and 
the current president of the United States.  While he could 
spell the word "world" without any difficulty, the veteran 
was unable to spell it backwards.  He commented that he could 
not arrange the letters of the words.  The examiner noted 
that insight was adequate and judgment was considered 
reliable.  The examination report also noted that the 
veteran's daily activities included housework, sleeping 
during the day due to trouble sleeping at night, reading the 
newspaper, reading books and magazine, and painting with 
water colors.  The veteran also regularly attended church.  
An impression of PTSD was noted and a GAF score of 40 was 
assigned.  

An October 2, 2002 VA mental disorders examination report 
noted the veteran was calm and his movements were deliberate.  
His speech pattern was slow and deliberate, slightly clipped 
and shorter than normal fluency; tone and volume were 
adequate.  The examiner noted that the veteran's thought 
processes were goal directed, organized, and without evidence 
of psychosis.  He further noted that the veteran's attention 
concentration appeared adequate and his insight and judgment 
were fair.  

It was further noted that the veteran had flashbacks set off 
by smells, loud noises, and airplanes.  He also had 
nightmares which caused him to awaken in a cold sweat.  He 
had anger episodes turning into rage reactions and had been 
abusive to both of his wives.  The veteran admitted to 
feeling withdrawn emotionally from his wives.  He avoided 
going into crowed stores or restaurants and avoided TV shows 
and movies depicting war.  In restaurants, the veteran 
preferred to sit with his back to the wall so he could see 
the entire restaurant and entrance door.  He also admitted to 
paranoia but denied clairvoyance, thought broadcasting or 
thought insertion.  He admitted to initial and middle 
insomnia. The veteran also reported diminished energy, 
greatly diminished concentration, loss of interest in 
pleasurable activities, feelings of hopelessness, and 
diminished libido.  While he admitted to suicidal ideation, 
he had no attempts, plans, or history of active gesturing.   

The examiner further noted that the veteran had great 
difficulty in social relations and ability to tolerate close 
interpersonal interactions both in employment and in 
marriages.  He added that the veteran displayed significant 
anger, rage, and emotional agitation warranting medication 
and ongoing psychotherapy.  A diagnosis of moderate to severe 
PTSD was noted and a GAF score of 43 was assigned.     

An October 16, 2002 VA record noted that the veteran 
continued to re-experience symptoms in the form of daily 
intrusive thoughts and occasional nightmares two to three 
times a month.  He denied suicidal/homicidal ideation or 
symptoms of depression.  The clinician noted that general 
conversation reflected stable adjustment at the present time.  
Additionally, a November 20, 2002 VA record noted that the 
veteran reported increased depressed mood over the past 2-3 
weeks.  The record also noted that the veteran identified 
several potential cues and identified successful coping 
strategies from the past which he planned to implement.  

The veteran has been assigned GAF scores of 40 and 43.  GAF 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

The Board finds that the veteran's disability more nearly 
approximates a 50 percent rating for PTSD.  The evidence as a 
whole demonstrates moderate occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating under 
DC 9411.  With respect to whether his disability warrants 
more than a 50 percent disability rating, however, the 
preponderance of the evidence is against such a finding.  The 
veteran has not been shown to have deficiencies in most 
areas, as he attended church, had a daily routine at home, 
and had a hobby.  He has not exhibited any thought disorder 
and his concentration, judgment, and insight were adequate.  
The veteran has adequately groomed himself.  He has also been 
able to utilize coping strategies when necessary.  
Additionally, he has not been shown to have symptoms such as 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to 
function independently, or neglect of personal hygiene.  


ORDER

Entitlement to an initial compensable evaluation for PTSD for 
the period January 4, 2001 to June 21, 2001 is denied.  

Entitlement to a rating in excess of 30 percent for PTSD for 
the period June 22, 2001 to September 9, 2001 is denied.  

Entitlement to a rating in excess of 30 percent for PTSD for 
the period November 1, 2001 to March 19, 2002 is denied. 

Entitlement to a 50 percent rating, but no more, for PTSD 
from June 1, 2002 is granted. 






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


